DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 02/12/2021.
Claims 1-4, 7-12, 15-18, and 20-23 are pending.
Claims 1, 7-12, and 15 are amended.
Claims 5, 6, 13, 14, and 19 are cancelled.
Claims 21-23 are added.
Response to Arguments

The amendments filed 02/12/2021 have overcome the 101 rejection in the previous office action to claims 8-14.

Applicant’s arguments filed 02/12/2021 have been fully considered but they are not persuasive. Applicant's amendment necessitated the new citations to the amended limitations and interpretation of the cited prior art, but a short response to Applicants arguments will be provided here to supplement the newly cited limitations that follow.
Applicant’s arguments are primarily focused on that the applied prior art does not teach:

    PNG
    media_image1.png
    193
    631
    media_image1.png
    Greyscale

(Applicant arguments Pgs. 9-10)


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0241308 to Pandey et al., (hereinafter Pandey), in view of US Patent No. 10,108,874 to Petruk (hereinafter Petruk), in further view of Chinese Patent Publication No. CN106197515A to Zhou et a., (hereinafter Zhou. English translation of CN106197515A is included and cited in this office action), and in further view of US Patent Publication No. 2008/0291040 to Cutsforth (hereinafter Cutsforth).


Regarding claim 1, Pandey teaches a method for controlling a power generation system (Generator, see P30, Pandey), the method comprising: 

detecting a measurement of an operating parameter (An operating parameter is measured, such as component and machine states by measuring changes/properties, P23, P40, P26, Pandey) while visually monitoring the power generation system during operation of the power generation system (Operating parameter measured while using a camera, which is a visual monitoring, P22-23, P40, Pandey); 
calculating an expected value of the operating parameter based on a library of modeling data for the power generation system (A library contains data including modeling reference data of expected operating parameter, see P36, P47, P65, P54-55, Pandey), wherein the library of modeling data includes visual data collected by visually monitoring each of the plurality of power generation systems (Visual data is included in a library. Additionally, reference data includes historical data and data captured earlier including captured by camera, see P36, P47, 23-24, P9, 62, 65, Pandey. It is noted that the claims do not require the expected value to be the visual data, only that visual data also be in a library.); 

calculating whether a difference between the measurement of the operating parameter and the calculated expected value of the operating parameter exceeds a predetermined threshold (A difference between a measurement and expected reference is observed to determine if a threshold is exceeded, see P50, P24, P9, Pandey); 
and 
adjusting the power generation system in response to the difference exceeding the predetermined threshold, wherein the adjusting includes one of calibrating or modifying an operating setting of the power generation system (Exceeded threshold prompts adjustments, see P25, P55, P33, Pandey).


However, Petruk from the same or similar field of visual based monitoring system, teaches a gauge (as in the component being monitored is a gauge) (A gauge is monitored via camera and using pattern recognition, see Fig. 1, C2 L51-65, C1L14-16, Petruk); wherein detecting a gauge measurement includes implementing a visual pattern recognition algorithm via controller (A gauge reading is recognized via use of a visual pattern and an action taken based on recognition, see Fig. 1, C6L34-67, C2 L51-65, C1L14-16, Petruk).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating monitoring of a gauge and visual pattern recognition, as taught Petruk.  
One of ordinary skill in the art would have been motivated to do this modification in order to conveniently obtain remote information of a characteristic of a system and to automatically recognize a reading on a gauge so as to produce a desired action response (see C1 L29-47; C2 L51-65, Petruk). 

Pandey does not explicitly teach to detect a stuck indicator or a jittering indicator of a gauge, and a system is one of a plurality of systems, each of the plurality of systems being positioned at a different respective geographic location. 
However, Zhou from the same or similar field of condition monitoring systems, including visual monitoring of gauges, teaches wherein a visual pattern recognition algorithm is configured to detect a stuck indicator or a jittering indicator of the gauge (Camera based pointer detection, see P4, P8, P2, 17, Zhou).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating detection of component issues, as taught by Zhou.  
see P4, Zhou). 

Although Pandey further teaches a power generation system that is positioned at a first geographic location, and a controller is positioned at least partially at a second geographic location different from the first geographic location (Generator and analysis control at different locations, see P45, 69, Pandey), Pandey does not explicitly teach a system is one of a plurality of systems, each of the plurality of systems being positioned at a different respective geographic location.

However, Cutsforth from the same or similar field of condition monitoring systems, including visual monitoring of electrical generation system, more explicitly teaches wherein a system is one of a plurality of systems, each of the plurality of systems being positioned at a different respective geographic location (A plurality of generation systems monitored remotely, meaning one of those systems is one of a plurality of systems with each being positioned at a different respective geographic location, see Fig. 2, Abs, clm 26, P1, P58, P5, P37, P26, Cutsforth).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating monitoring of a plurality of dispersed assets, as taught by Cutsforth.  
One of ordinary skill in the art would have been motivated to do this modification in order to simplify and optimize monitoring of widely dispersed assets by centralizing information to one or a limited number of locations (see P26, abs, Cutsforth; also Petruk C1). 


Regarding claim 2, the combination of Pandey, Petruk, Zhou, and Cutsforth teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Shutdown, see P25, P55, P33, Pandey).


Regarding claim 3, the combination of Pandey, Petruk, Zhou, and Cutsforth teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Pandey further teaches wherein the library of modeling data includes at least one of operating data of the power generation system, or operating data of a different power generation system (Data from generator and from different generator systems, see P55, P36, Pandey).



Regarding claim 4, the combination of Pandey, Petruk, Zhou, and Cutsforth teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Pandey further teaches wherein the library of modeling data includes at least one of projected operating data of the power generation system or projected operating data of a different power generation system (Trends, models, expected data are projections of operating data, see P36, P54-55, P47, P65, Pandey).


Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 4.


Regarding claim 12, the combination of Pandey, Petruk, Zhou, and Cutsforth teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Pandey further teaches a power generation system (Generator, see P30, Pandey).
Petruk further teaches wherein visually monitoring a gauge of a system includes causing a camera to capture an image of the gauge, the camera being operationally independent of the system, and in communication with a computer system (A camera used to capture image of gauge, where the camera is independent and there are communications to a computer, see Fig. 1, C6L 15-20, C2 L51-65, C1L14-16, Petruk).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating monitoring via independent camera, as taught Petruk.  
One of ordinary skill in the art would have been motivated to do this modification in order to conveniently obtain remote information of a characteristic of a system and also permitting other added benefits such as surveillance (see C1 L29-47, Petruk).


Regarding claim 15, Pandey teaches a system for controlling a power generation system (Generator, see P30, Pandey), the system comprising: 
a camera operable to visually monitor a component of the power generation system (A camera is used to visually monitor portions of a generation system, see P22-24, P40, Pandey); 16/504,6135/13a system controller in communication with the camera (System includes controller, which manages operation of system and interacts with monitoring system including camera, see P30-33, Pandley) and operable to, during operation of the power generation system, perform actions including: 
detecting a measurement of an operating parameter (An operating parameter is measured, such as component and machine states by measuring changes/properties, P23, P40, P26, Pandey) (Operating parameter measured while using a camera, which is a visual monitoring, P22-23, P40, Pandey); calculating an expected value of the operating parameter based on a library of modeling data for the power generation system (A library contains data including modeling reference data of expected operating parameter, see P36, P47, P65, P54-55, Pandey), wherein the library of modeling data includes visual data collected by visually monitoring each of the plurality of power generation systems (Visual data is included in a library. Additionally, reference data includes historical data and data captured earlier including captured by camera, see P36, P47, 23-24, P9, 62, 65, Pandey. It is noted that the claims do not require the expected value to be the visual data, only that visual data also be in a library.); calculating whether a difference between the measurement of the operating parameter and the calculated expected value of the operating parameter exceeds a predetermined threshold (A difference between a measurement and expected reference is observed to determine if a threshold is exceeded, see P50, P24, P9, Pandey); and adjusting the power generation system in response to the difference exceeding the predetermined threshold, wherein the adjusting includes one of calibrating or modifying an operating setting of the power generation system (Exceeded threshold prompts adjustments, see P25, P55, P33, Pandey).

Pandey does not explicitly teach a gauge (as in the component being monitored is a gauge); wherein detecting a gauge measurement includes executing a visual pattern recognition algorithm on an image of the gauge, captured via a camera, to determine a gauge measurement of an operating parameter, and a power generation system is one of a plurality of power generation systems, each of the plurality of power generation systems being positioned at a different respective geographic location.

However, Petruk from the same or similar field of visual based monitoring system, teaches a gauge (as in the component being monitored is a gauge) (A gauge is monitored via camera and using pattern recognition, see Fig. 1, C2 L51-65, C1L14-16, Petruk); wherein detecting a gauge measurement includes executing a visual pattern recognition algorithm on an image of the gauge, captured via a camera, to determine a gauge measurement of an operating parameter (A gauge reading is recognized via use of a visual pattern and an action taken based on the recognition. A gauge provides a measurement of an operating parameter, see Fig. 1, C6L34-67, C2 L51-65, C1L14-16, C1L30-34, Petruk).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating monitoring of a gauge and visual pattern recognition, as taught Petruk.  
One of ordinary skill in the art would have been motivated to do this modification in order to conveniently obtain remote information of a characteristic of a system and to automatically recognize a reading on a gauge so as to produce a desired action response (see C1 L29-47; C2 L51-65, Petruk). 

Although Pandey further teaches a power generation system that is positioned at a first geographic location, and a controller is positioned at least partially at a second geographic location different from the first geographic location (Generator and analysis control at different locations, see P45, Pandey), Pandey does not explicitly teach a system is one of a plurality of systems, each of the plurality of systems being positioned at a different respective geographic location.
However, Cutsforth from the same or similar field of condition monitoring systems, including visual monitoring of electrical generation system, more explicitly teaches w a system is one of a plurality of systems, each of the plurality of systems being positioned at a different respective geographic location (A plurality of generation systems monitored remotely, meaning one of those systems is one of a plurality of systems with each being positioned at a different respective geographic location, see Fig. 2, Abs, clm 26, P1, P58, P5, P37, P26, Cutsforth).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating monitoring of a plurality of dispersed assets, as taught by Cutsforth.  
see P26, abs, Cutsforth; also Petruk C1). 

Claim 16 is rejected on the same grounds as claim 2.
Claim 17 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5.
Claim 20 is rejected on the same grounds as claim 1.

Regarding claim 21, the combination of Pandey, Petruk, Zhou, and Cutsforth teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Pandey further teaches wherein a library of modeling data includes operating data of a plurality of power generation systems (Data from generator and from different generator systems, see P51, P55, P69, P36, Pandey).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating monitoring of a plurality of systems, as taught by Pandey.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain information about each generator monitored and controlled by a controller so that information used is for the generator in question, and to fuse data various systems to provide recommendations and decision support for the various systems (see P51, P55, P69, P36, Pandey). 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Petruk, in view of Zhou,  in view of Cutsforth, and in further view of US Patent Publication No. 2019/0065555 to Shikano et al., (hereinafter Shikano).

Regarding claim 22, the combination of Pandey, Petruk, Zhou, and Cutsforth teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Pandey further teaches using operating data of a different power generation system to make control decisions (Data from turbines is fused into a decision support engine to operation recommendations, see P55, Pandey).
Pandey does not explicitly teach wherein a system controller includes a machine learning feature configured to use operating data of a different system to control a system.
However, Shikano from the same or similar field of monitoring analysis and adjustment, teaches wherein a system controller includes a machine learning feature configured to use operating data of a different system to control a system (A core controller uses machine learning on data gathered from different sites (i.e. systems) so as to determine control decisions such as rules, see P27, P25, P2, Shikano).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating machine learning utilizing data from different systems, as taught by Shikano.  
One of ordinary skill in the art would have been motivated to do this modification in order to gather a significant amount of relevant information (i.e. training set data) needed to more reliably find a data pattern of an event or phenomenon of interest (see P27, Shikano). 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Petruk, in view of Zhou,  in view of Cutsforth, and in further view of US Patent Publication No. 2013/0208112 Tanaka et al., (hereinafter Tanaka).

Regarding claim 23, the combination of Pandey, Petruk, Zhou, and Cutsforth teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Pandey further teaches wherein a system controller is implemented as a cloud computing environment (Controller residing on remote servers, which is understood to be a “cloud” computing environment, see P44-45, Pandey).

Tanaka from the same or similar field of visually monitored gauges also teaches wherein a system controller is implemented as a cloud computing environment (A visual monitoring and action (i.e. controlling) system is implemented in a cloud environment, see P39, P67, P36, Tananka)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating a cloud based system, as taught by Tanaka.  
One of ordinary skill in the art would have been motivated to do this modification in order to use greater processing capability than provided by a local system and to provide further advantages of merging various data for prediction and analysis (see P69, 95, 42, Tanaka, Pandey). 


Claim 23 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Petruk, in view of Zhou,  in view of Cutsforth, and in further view of “Machine Learning in Practice: Using Artificial Intelligence to Read Analog Gauges” Object Computing, Inc., June 2019, by, accessed at: https://objectcomputing.com/resources/publications/sett/june-2019-using-machine-learning-to-read-analog-gauges by Xiao Yang.   (hereinafter Yang. Since a certified copy of foreign priority appears to not been received to perfect the foreign priority effective filing date of the instant application, Yang constitutes prior art)

Pandey further teaches wherein a system controller is implemented as a cloud computing Controller residing on remote servers, which is understood to be a “cloud” computing environment, see P44-45, Pandey).

Yang from the same or similar field of visually monitored gauges and consideration of the intended use in power industry, also teaches wherein a system controller is implemented as a cloud computing environment (A visual monitoring and action (i.e. controlling) system is implemented in a cloud environment. Also teaches machine learning and trained models, see Pg. 9 Figure, Pg. 11-13, Pgs. 1-2, Yang)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring as described by Pandey and incorporating a cloud based system, as taught by Yang.  
One of ordinary skill in the art would have been motivated to do this modification in order to use greater processing capability than provided by a local system and to provide further advantages of accessibility through various platforms (see Pg 13, Yang). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117